IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 217 MAL 2015
                              :
             Respondent       :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
GREG LEE,                     :
                              :
             Petitioner       :


COMMONWEALTH OF PENNSYLVANIA, : No. 283 MAL 2015
                              :
              Respondent      :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
ANTONIO MICHAEL STAUFFER,     :
                              :
              Petitioner      :


COMMONWEALTH OF PENNSYLVANIA, : No. 350 MAL 2015
                              :
             Respondent       :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
DAYMOND SWARTZ,               :
                              :
             Petitioner       :


                                 ORDER
PER CURIAM

     AND NOW, this 30th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.




              [217 MAL 2015, 283 MAL 2015 and 350 MAL 2015] - 2